              Case 19-11737-LSS        Doc 12    Filed 05/15/20     Page 1 of 1




                       UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF DELAWARE


In re:                                                Chapter 11

iPic Entertainment Inc., et al.,                      Case No. 19-11737 (LSS)

                            Debtor.




         PLEASE TAKE NOTICE that National Union Fire Insurance Company of Pittsburgh,

PA (“NUFIC”) hereby withdraw its “Transfer of Claim” document (ECF 10) because it was

not filed in the lead case for the above-captioned debtors. NUFIC will refile the document in

the lead case, Case No. 19-11739 (LSS).


Dated: May 15, 2020                           NATIONAL UNION FIRE INSURANCE
       Port Washington, New York              COMPANY OF PITTSBURGH, PA

                                              By Its Attorneys,
                                              ADAM L. ROSEN PLLC




                                              Adam L. Rosen
                                              2-8 Haven Avenue, Suite 220
                                              Port Washington, New York 11050
                                              Telephone: (516) 407-3756
                                              adam.rosen@ALRcounsel.com
